Citation Nr: 1447855	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating, greater than 30 percent, for a migraine headache disability. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1976 to October 1994. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to a rating of greater than 10 percent for service-connected migraines.  The Veteran appealed from that denial and in April 2012 the RO granted an increased rating, assigning a 30 percent evaluation effective December 1, 2011.  However, as this was not a full grant of the benefit sought, the Veteran's appeal of the June 2011 decision continued and was subsequently perfected to the Board.  In February 2014, the Board granted entitlement to a 30 percent rating "from the date of the claim."  Because the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the RO did not issue a new decision effectuating the Board's grant of a 30 percent evaluation, and an effective date for the grant of a 30 percent evaluation has not been established.

The Veteran appealed from the Board decision to the extent that it denied a rating of greater than 30 percent, and in an August 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded only that portion of the Board's decision which denied a rating of greater than 30 percent for migraines.  Accordingly, the issue now before the Board is whether the Veteran is entitled to an evaluation of greater than 30 percent for migraines at any time during the period on appeal.  The Board notes that it has fully considered and appropriately applied all arguments and contentions put forward in the 2014 JMR in the decision below. 

The issue of entitlement to a total disability evaluation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Throughout the entire rating period on appeal, migraines have been productive of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headache disability, but not higher, has been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Migraines

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for migraines.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's service-connected migraines are currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 8100 (2014).  Under this Code, migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling, and migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling - the maximum schedular rating available for the disability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the entire claims file, the Board finds that the Veteran's migraines have been 50 percent disabling throughout the period on appeal, but that a schedular rating of greater than 50 percent is not available under the applicable Diagnostic Code.  Specifically, migraines have been productive of very frequent completely prostrating prolonged attacks productive of severe economic inadaptability.

In October 2010, the Veteran's private physician wrote a letter recommending that the Veteran be able to have a more flexible job situation and be able to telecommute, which would allow him to work at his own pace and rest at times.  The physician opined that migraine episodes could be more easily managed at home where the Veteran could take time off then return to his duties.  The Veteran indicated that he had no doubt he would be able to do the expected workload while working from home.  

In December 2010, on VA examination, it was noted that the Veteran's condition had existed for 29 years.  Headaches were described as a severe pain behind the eyes and at the temples.  When migraines occurred, the Veteran was unable to go to work, but could still take care of some household chores.  He experienced these migraines on average two to three times per month and they lasted for 6 hours.  They can however occur as often as weekly, lasting half a day.  Symptoms include blurred vision and nausea, and the Veteran was unable to either work or drive during these headaches. 

In a November 2011 letter, the Veteran's private physician reported that the Veteran had been seen for continuous headaches with episodic exacerbations.  He stated that the Veteran constantly experiences a headache with a baseline level of pain of 5/10, but that on exacerbations he experiences more severe throbbing pain, nausea, photophobia, and phonophobia leading to incapacitation, and requires that he go to bed.  The doctor said these episodes lasted two to three times a month and that it has been difficult to provide a treatment for this pain, other than regular use of oxycodone and occasional injections of Toradol.  It was noted that doing household chores during work was not the same as productive work, and the physician commented that the nature of the Veteran's continuous headaches was "quite debilitating."

In support of his contents that service-connected migraines have resulted in severe economic inadaptability, the Veteran submitted work attendance records from October 2010 onwards, including sick leave taken in December of 2011.  While only a single record specifically states that leave from work was taken due to headache, the Veteran has reported that he frequently takes both earned vacation leave and sick leave because during migraine episodes he suffers from "mental confusion or cloudiness mak[ing] it difficult to concentrate and focusing on [his] work.  To the extent that symptoms such as confusion, "cloudiness," and poor concentration are capable of lay observation, the Veteran's reports of such symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that his reports of frequently leaving work due to the onset of migraines symptomatology are probative of severe economic inadaptability.

The Board notes that the Veteran's private physician suggested that the Veteran should be permitted to work from home, to help ameliorate the occupational effects of prostrating migraines episodes.  However, as the parties noted in their August 2014 JMR, the Veteran reported in January 2011 that "no action was taken [on the telework request] and I am still required to work a normal schedule which makes
any attempts at effectively dealing-with these medical problems extremely
hard."  Again, the Board finds the foregoing facts further evidence of severe economic inadaptability.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's migraines have been 50 percent disabling throughout the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether referral for an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the migraines above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency of attacks and economic impact; thus, the demonstrated manifestations - namely frequent prostrating migraines attacks which have resulted in severe economic inadaptability - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected migraines that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities, anxiety with depression and panic attacks, appendectomy scar, and gastric ulcer with associated migraines, in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran December 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in December 2010.  In a March 203 letter to his congressman, the Veteran contended that the VA examination appointment was made at a life extension center by a doctor who performed no physical examination.  While the Veteran has referred to his migraine examination as a "joke," review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history and the Veteran's current medication regimen, and conducted a physical and neurological examination.  The examiner also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the impact of the disability on the Veteran's economic adaptability, based on her specialty in occupational medicine.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

In September 2014 the Veteran submitted a July 2014 letter from his employer remarking on his absences from work and regular use unscheduled sick and annual leave.  This evidence has not yet been considered by the Office of Original Jurisdiction (AOJ), and was submitted with a notice from the Veteran specifically declining to waive initial AOJ review, and requesting that the Board remand the case for AOJ.  When new evidence is received by VA, a supplemental statement of the case must be furnished as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  The Board has considered the newly added evidence, but finds that the evidence is duplicative of evidence previously of record which established a consistent pattern of absenteeism from work.  Thus, to remand the Veteran's claim for initial AOJ consideration would serve only to unnecessarily delay adjudication without providing any additional substantive benefit.


ORDER

A rating of 50 percent, and no higher, for service-connected migraines is granted.



REMAND

TDIU

The Veteran stated in April 2013 that he was requesting help because his health is rapidly deteriorating and his current supervisor was fairly unhappy with his attendance and certain quality aspects of his work.  He has also stated that he had to retire from a previous job in 2007 due to his service-connected disabilities and that he was unemployed for some time after that.  On returning to work, the Veteran was unable to secure a job at the same level, and is currently working at a job that he considers below his level occupational expertise and experience.  

Based on the evidence above, in its February 2014 decision the Board remanded an inferred claim of TDIU.  However, because the Veteran's claim of entitlement to a higher rating for migraines was appealed to the Court, the RO has not yet acted on the Board's remand instructions.  The Board has a duty to "insure [the RO's] compliance" with the terms of its remand orders, Stegall v. West, 11Vet. App. 268, 271 (1998), and thus the matter of entitlement to TDIU must again be remanded for the foregoing development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU pursuant to 38 C.F.R. § 3.159 and request that he complete a TDIU claim form.  Then conduct any development deemed appropriate based on the completed claim form.

2.  Thereafter, adjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


